Title: To Benjamin Franklin from Elizabeth Hubbart, [1757–1762]
From: Hubbart, Elizabeth
To: Franklin, Benjamin


Dear Sir
[1757–1762]
Your tow last Favours gave me a satisfaction better felt then expressed: Indeed I have often longed to Chatt to you in some of those Happy hours you have Blessed me with but feared it was grown Disagreeable or would Interupt Business of Importance pleasing Amusements or more entertaining Conversation, but I most Heartily Accept the Apology you Condesend to make and will not deprive my Self of the satisfaction it gives me by Enquiering into the Merits of it. In return I will Tell you your Severe Morning Lecture tho’ it lay dormant so long has at lenght had its desier’d Effect. I have Rose many Times this Summer many Tim[es] before the Sun and in general much Earlier then I Used to do. Now I hope when ever you favour me with your Letters you will remember the Precept of that Blessed Apostle Alixr. Pope which if you dont find in the Bible ought to have been their it Runs thus.

Be niggards of Advice on no Pretence,
For the Worst Averice is that of Sense!

You will always find Roome for it in the Mergin.

I know your Generosity will pardon me if I tell you I think you have given me one peice of Advice which to have Succeed’d in must have been a very great Misfortune. It was to lay out the Trifle Mr. Hunter left in your Hands for a Striking Cap to Catch a Ten Thousand Pounder with, the Money I have No Avertion to, the Cap I think a pretty play thing but the Fool that could be catch’d in such a Cobweeb Snare tho’ he had Ten times Ten thousand I could Heartily despise. I will once more put my Self in the Way of Providence for that same Ten thousand Pounds, and beg the favour of Cousin Billey to try his Luck in purchasing me a Ticket in the first State Lottery and to be kind enough to send me the No. as soon as possible.
Mr. Bowdoin sends his Compliments and is always enquiring after your Helth and when he may Expect the Happiness of seeing you here. I wish I knew for I have hoped for that Happiness from Spring to Fall and from Fall to Spring I dont know how many Years, and now begin to fear I shall never See you More.
Mama says send my kind Love and tell them I long to See them. All Friends desier their affectionate Regards. That Heaven may Shower its Choisest Blessings on you, and return you soon is the Constant Wish of Dear Sir Your affectionante Neice
E Hubbart
